Citation Nr: 0712390	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-31 691A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to December 
1969.  He died in September 2002, and the appellant is the 
veteran's surviving spouse.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which denied the benefits 
sought on appeal.

The appellant and her son appeared and testified in February 
2007 at a videoconference personal hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file.


FINDINGS OF FACT

1.  The veteran died on September [redacted], 2002; the immediate 
cause of death was listed as cerebral vascular accident, with 
hypertensive cardiovascular disease listed as a disease 
leading to the immediate cause of death, and with severe 
obstructive lung disease listed as a significant condition 
contributing to death but not resulting in the underlying 
cause of death. 

2.  The appellant was married to the veteran at the time of 
his death.

3.  At the time of his death, the veteran was service-
connected for post-traumatic stress disorder (PTSD), rated as 
100 percent disabling from January 31, 1996; adenocarcinoma 
of the prostate, status post radical retropubic 
prostatectomy, due to Agent Orange exposure, rated as 100 
percent disabling from June 2000; and porphyria cutanea 
tarda, rated as 0 percent disabling. 

4.  The weight of the evidence shows that the veteran's 
service-connected disabilities did not substantially or 
materially contribute to cause the veteran's death, did not 
combine to cause death, and did not aid or lend assistance to 
the production of death.

5.  The veteran was not rated as totally disabled due to 
service-connected disabilities for 10 continuous years 
immediately preceding death.


CONCLUSIONS OF LAW

1.  A service-connected disability or disease did not cause 
or contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.312 
(2006). 

2.  The criteria for an award of DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.22 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Collectively, VA notice and duty to assist letters dated in 
October 2002, December 2004, and December 2006 satisfied VA's 
duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, as they informed the appellant of what evidence was 
needed to establish the benefits sought, of what VA would do 
or had done, and what evidence she should provide, informed 
the appellant that it was her responsibility to make sure 
that VA received all requested records that are not in the 
possession of a Federal department or agency necessary to 
support her claim, and 
specifically asked the appellant to send in any evidence in 
her possession that pertained to her claims.  

Service and VA medical records, VA examination reports and 
medical opinion, various private treatment records and 
medical opinions, and other lay statements and personal 
hearing testimony by the appellant and her son have been 
associated with the record.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA 
has satisfied the duty to assist.  Following the personal 
hearing in February 2007, the claim was held open for an 
additional period of 60 days for the appellant to obtain and 
submit additional medical opinion evidence.  No additional 
medical opinion evidence was received.

As noted above, the claimant has been provided with the 
content-complying notice required under the holding in 
Pelegrini prior to the issuance of a May 2006 Supplemental 
Statement of the Case.  Although the content-complying notice 
was provided subsequent to the initial adjudication of these 
claims, in Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. 
2007) (Mayfield III), the Federal Circuit Court held that a 
Statement of the Case or Supplemental Statement of the Case 
subsequent to the provision by VA of adequate notice 
constituted a readjudication decision after the notice that 
cured any timing problem associated with inadequate notice or 
lack of notice prior to an initial adjudication.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, although the appellant was provided with 
notice of the type of evidence necessary to establish an 
effective date subsequent to the latest adjudication of the 
claims, because these claims are being denied in this Board 
decision, no effective date will be assigned.  Thus, the 
Board finds that there can be no possibility of any prejudice 
to the claimant under the holding in Dingess.  The appellant 
and her representative have not alleged any prejudice with 
respect to the timing of the notification, nor has any been 
shown.

The appealed claim for DIC compensation under the provisions 
of 38 U.S.C.A. § 1318 is denied because the legal criteria of 
a100 percent disability rating for 10 years prior to his 
death have not been met.  Although the December 2004 notice 
letter advised the appellant regarding the information and 
evidence required to substantiate a claim for DIC under 
38 U.S.C.A. § 1318, in cases such as this, where the law is 
dispositive, the claim must be denied due to a lack of legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
such cases, VA is not required to meet the duty to notify or 
assist a claimant, where a claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); 
see also VAOPGCPREC 5-2004. 

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claims, 
including by personal hearing testimony and argument 
submitted by her representative.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection for the Cause of Death

To establish service connection for the cause of the 
veteran's death, evidence must be presented that links the 
fatal disease to a period of military service or an already 
service-connected disability.  See 38 U.S.C.A. § 1310; 38 
C.F.R. §§ 3.303, 3.310, 3.312; Ruiz v. Gober, 10 Vet. App. 
352 (1997).  In short, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must alone or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that it combined to cause 
death, or that it aided or lent assistance to the production 
of death.  That is, that there was a causal connection.  38 
U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 
Vet. App. 36, 39 (1994).

The appellant contends that the veteran's service-connected 
PTSD, in-service exposure to herbicides (Agent Orange), and 
in-service pneumonia were contributing factors in his death.  
She contends that the service-connected PTSD caused stress on 
the veteran's cardiovascular system and lungs, and studies 
related cardiovascular incidences to PTSD; that Agent Orange 
exposure caused or aggravated cardiovascular disease and 
hypertension; Agent Orange exposure caused or aggravated 
chronic obstructive pulmonary disease (COPD); and that in-
service bouts of viral pneumonia caused scarring on the 
veteran's lungs that either caused or exacerbated his COPD.  

The veteran died on September [redacted], 2002.  The Certificate of 
Death listed the immediate cause of death as cerebral 
vascular accident, with hypertensive cardiovascular disease 
listed as a disease leading to the immediate cause of death.  
The Certificate of Death also listed severe obstructive lung 
disease as a significant condition contributing to death but 
not resulting in the underlying cause of death. 

The appellant was married to the veteran at the time of his 
death.  At the time of his death, the veteran was service-
connected for PTSD, rated as 100 percent disabling; 
adenocarcinoma of the prostate, status post radical 
retropubic prostatectomy, due to Agent Orange exposure, rated 
as 100 percent disabling; and porphyria cutanea tarda, rated 
as 0 percent disabling

The medical evidence weighing in favor of the appellant's 
claim includes a December 2004 letter by a private 
psychologist, Dr. Brewer, which includes the opinion that it 
"appears" that the veteran's PTSD and effects of exposure 
to Agent Orange "contributed to the exacerbation of" the 
veteran's hypertension, cardiovascular disease, and 
"possibly" to COPD, so that the PTSD and Agent Orange 
exposure were contributing factors to the veteran's death.  
In a March 2003 letter, Dr. Brewer offered the opinion that 
the veteran's COPD and blood pressure problems "contributed 
to or exacerbated his cardiac condition, and the high levels 
of stress he experienced from his symptoms of PTSD were all 
factors in the ultimate cause of death."  Dr. Brewer 
indicated that the veteran's blood pressure problems were 
"possibly caused by" or exacerbated by Agent Orange damage 
to the liver.   

The medical evidence weighing in favor of the appellant's 
claim includes a December 2004 letter by a private physician, 
H. Taub, M.D., that Agent Orange exposure significantly 
contributed to the formation of the veteran's prostate 
cancer, and the general statement that prostate cancer 
adversely affected the veteran's life.  

The medical evidence weighing in favor of the appellant's 
claim includes a March 2003 statement from a private 
physician, M. M. Seek, M.D., that it was his 
"understanding" that the veteran died from a 
cerebrovascular accident due to diffuse vascular disease and 
hypertension.  A March 2003 letter from the appellant appears 
to be the source of Dr. Seek's history.  Dr. Seek's letter 
includes as history that the veteran was exposed to Agent 
Orange in service, and noted that the veteran had developed 
obstructive and restrictive lung diseases, hypertension, and 
bladder carcinoma, and noted that someone "felt" that these 
conditions were related to Agent Orange.  

The medical evidence weighing in favor of the appellant's 
claim includes an April 2003 letter from a private physician, 
B. T. Fuson, M.D., the physician who completed the 
Certificate of Death, that included the opinion that the 
veteran's cerebrovascular accident/stroke and/or heart attack 
"were directly caused" by the veteran's exposure to Agent 
Orange, so that exposure to Agent Orange in Vietnam is 
"directly responsible" for the veteran's death.  Dr. 
Fuson's statement reflects a history of in-service exposure 
to Agent Orange and several bouts of pneumonia.  The 
statement also noted that the veteran had (non-service-
connected) severe COPD.  

The medical evidence weighing in favor of the appellant's 
claim includes an August 2004 letter from a private 
physician, J. C. Seymore, M.D., that the veteran's multiple 
disorders that included problems with linings of the lungs 
were "consistent with" Agent Orange exposure.  

The evidence weighing against the appellant's claim includes 
the Certificate of Death, completed by Dr. Fusion, which does 
not include any service-connected disabilities - PTSD, 
prostate cancer, porphyria cutanea tarda - as either causing 
or contributing to the cause of the veteran's death, and does 
not mention exposure to Agent Orange as causing or 
contributing any of the disorders leading to the veteran's 
death.  The Certificate of Death listed non-service-connected 
hypertensive cardiovascular disease as the disease leading to 
the immediate cause of death, which was cerebral vascular 
accident, and indicated that non-service-connected disability 
of severe obstructive lung disease was a significant 
condition contributing to death but did not result in the 
underlying causes of death.  

The evidence weighing against the appellant's claim includes 
an April 2005 VA physician's opinion that the medical 
evidence did not show that the veteran's service-connected 
disabilities (PTSD, prostate cancer, porphyria cutanea) and 
herbicide exposure in service contributed to his death.  The 
April 2005 VA examination report indicates that the claims 
file was reviewed, including the appellant's statements, 
Certificate of Death, private and VA medical records, and 
various private medical opinions.  The April 2005 VA 
examination report specifically reviewed and commented on 
private medical statements by Dr. Brewer, Dr. Taub, Dr. Seek, 
and Dr. Fuson.  The bases for the opinion included that the 
veteran had significant coronary artery disease with ischemia 
(1998 ECG) and had severe COPD (May 2002 X-rays), and that 
there was no positive association between herbicide exposure 
and circulatory disorders and non-cancerous respiratory 
disorders. 

Although the April 2005 VA medical opinion was stated in 
terms of there being "no medical evidence to support" the 
appellant's position, the Board has recognized and considered 
that the evidence of record does include some medical opinion 
evidence that weighs in favor of the appellant's claim.  
Because there is both favorable and unfavorable medical 
evidence, the Board has weighed the medical evidence.  Where, 
as in this veteran's case, there is a  difference of medical 
opinion, the Court has stated that "[i]t is  the 
responsibility of the BVA . . . to assess the credibility  
and weight to be given the evidence."  Hayes v. Brown, 5  
Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet.  
App. 190, 192-93 (1992)).  With regard to the weight to 
assign to medical opinions, the Court has held that "[t]he 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the  
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches . . . As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of  
the [BVA as] adjudicators."  Guerrieri v. Brown, 4 Vet.  App. 
467, 470-71 (1993); see also Wensch v. Principi, 15 Vet.  
App. 362, 367 (2001) (it is not error for the Board to favor  
the opinion of one competent medical expert over that of 
another when the Board gives an adequate statement of reasons 
and bases); Winsett v. West, 11 Vet. App. 420 (1998) (Court 
affirmed the Board's decision which weighed two medical 
opinions, from an expert and a treating physician); Owens v.  
Brown, 7 Vet. App. 429, 433 (1995) (Board favoring one 
medical opinion over another is not error); Sanden v.  
Derwinski, 2 Vet. App. 97, 101 (1992) (Board may not ignore 
the opinion of a treating physician, but is free to discount 
the credibility of that statement).  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober,  
125 F.3d 1477, 1481 (Fed. Cir. 1997). 

After a review of the evidence of record, in weighing the 
medical and medical opinion evidence, the Board finds that 
the April 2005 VA physician's opinion is of more probative 
value than the cumulative weight of the private medical 
opinions because the April 2005 VA medical opinion was based 
on a more thorough review of the medical evidence, including 
the Certificate of Death and treatment records, as well as a 
more thorough review of the facts and medical opinions, the 
VA physician provided bases for the opinions rendered, 
including the severity of the non-service-connected COPD and 
hypertensive cardiovascular disorders.  The Board also finds 
that the specificity of the April 2005 VA physician's 
opinions outweigh findings of general studies that tend to 
show a generalized health effect from herbicides or PTSD, or 
cardiac incidences from PTSD. 

In considering the weight to assign Dr. Brewer's December 
2004 statement, the Board notes that Dr. Brewer indicated 
that he was not a physician, and had not seen the death 
certificate.  He did not indicate the source of his history, 
or indicate the bases for the opinions rendered.  Dr. Brewer 
did not opine that the veteran's PTSD or Agent Orange 
exposure contributed substantially or materially to cause the 
veteran's death.  Dr. Brewer's March 2003 opinion was only 
that Agent Orange exposure in some way may have contributed 
to exacerbation of non-service-connected cardiac condition, 
or to the underlying more remote contributing cause of COPD, 
but does not include an opinion to the effect that the 
veteran's service-connected disabilities or in-service 
exposure to Agent Orange contributed substantially or 
materially to cause the veteran's death.  Additionally, 
tentative language Dr. Brewer used in rendering his opinions 
tends to further qualify the certitude of the opinions 
offered.  For example, the opinion was that it "appears" 
that the veteran's PTSD and effects of exposure to Agent 
Orange "contributed to the exacerbation of" the veteran's 
hypertension, cardiovascular disease, and "possibly" to 
COPD, and blood pressure problems were "possibly caused by" 
or exacerbated by Agent Orange damage to the liver.

Dr. Brewer's March 2003 opinion is also partially based on 
the inaccurate history that the veteran's bouts of pneumonia 
in service caused his subsequent COPD.  To the extent the 
purported opinion relies on this history, while an examiner 
can render a current diagnosis based upon his examination of 
the veteran, the Court has held that without a thorough 
review of the record, an opinion regarding the etiology of 
the underlying condition can be no better than the facts 
alleged by the veteran.  Swan v. Brown, 5 Vet. App. 229, 233 
(1993).  In effect, it is mere speculation.  See Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  Moreover, an opinion 
based upon an inaccurate factual premise has no probative 
value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

In considering the weight to assign Dr. Taub's December 2004 
statement, the Board notes that this statement did not 
include an opinion that the veteran's Agent Orange exposure 
contributed substantially or materially to cause the 
veteran's death.  
Dr. Taub did not indicate that the veteran's prostate cancer 
caused or aggravated COPD, cardiovascular disease, or 
hypertension.  Likewise, Dr. Seek's March 2003 statement did 
not actually offer an opinion of any probative value, but 
merely repeated the history as reported to him by letter from 
the appellant.  Dr. Seek's letter did not indicate review of 
any medical records.  Dr. Seek did not actually offer a 
medical opinion as to whether the veteran's Agent Orange 
exposure in service or service-connected disabilities (PTSD, 
prostate cancer, skin disorder) caused or aggravated COPD, 
cardiovascular disease, or hypertension.  

In considering the weight to assign Dr. Fuson's April 2003 
statement, the Board finds that the probative value of the 
April 2003 statement that was made for purposes of assisting 
the appellant in a claim for compensation is undercut by 
Dr. Fuson's previous assessments and diagnoses when treating 
the veteran or pursuant to the duty to accurately assess the 
cause of death.  Notwithstanding the April 2003 opinion, the 
Certificate of Death that was completed by Dr. Fusion at the 
time of the veteran's death did not mention exposure to Agent 
Orange as a contributing factor to hypertensive 
cardiovascular disease, or even to the contributory disorder 
of COPD.  In addition, Dr. Fuson's own treatment records 
reflect a history of Agent Orange exposure, and diagnoses of 
COPD, asthma, bronchitis, and hypertension, but do not 
indicate that Agent Orange was a factor in the cause of any 
of these diagnosed disabilities. 

In the August 2004 statement, Dr. Seymore did not offer an 
opinion that Agent Orange exposure caused or aggravated COPD, 
only that the findings regarding the lungs were consistent 
with such exposure to Agent Orange.  Notably, the list of 
disorders that were consistent with Agent Orange exposure did 
not include hypertension or cardiovascular disease.  The 
opinion only has a tendency to show that problems with lining 
of the lungs was consistent with Agent Orange exposure in 
service.  The non-service-connected COPD is itself only a 
contributory cause of death, but did not result in the 
underlying cause of death due to hypertensive cardiovascular 
disease. 

With regard to the appellant's assertion and testimony that 
the veteran's service-connected PTSD caused or aggravated 
cardiovascular disease or hypertension, that Agent Orange 
exposure caused or aggravated cardiovascular disease and 
hypertension, that Agent Orange exposure caused or aggravated 
COPD, or that in-service bouts of viral pneumonia caused 
scarring on the veteran's lungs that either caused or 
exacerbated his COPD, the Board notes that there is no 
indication that the appellant or her representative possesses 
the requisite knowledge, skill, experience, training, or 
education to qualify as a medical expert for their statements 
to be considered competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay persons such as the appellant 
and her son are competent to testify as to their observations 
of the veteran at any time, and to testify to what the 
veteran may have told them, but they are not considered 
competent to offer medical opinions regarding medical 
causation or medical diagnosis.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

For these reasons, the Board finds that the weight of the 
competent medical evidence demonstrates that the veteran's 
service-connected disabilities of PTSD, prostate cancer, and 
porphyria cutanea tarda, including the in-service herbicide 
(Agent Orange) exposure, did not substantially or materially 
contribute to cause the veteran's death, did not combine to 
cause death, and did not aid or lend assistance to the 
production of death.  Because a preponderance of the evidence 
is against the claim for service connection for the cause of 
the veteran's death, there is no reasonable doubt to resolve 
in the appellant's favor, and the claim must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

DIC Benefits

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of the veteran.  38 U.S.C.A. § 1310 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.5(a) (2006).  If, as 
here, the veteran's death is not determined to be service-
connected, a surviving spouse may still be entitled to 
benefits.  Under 38 U.S.C.A. § 1318(a), benefits are payable 
to the surviving spouse of a "deceased veteran" in the same 
manner as if the death were service-connected.  A "deceased 
veteran" for purposes of this provision is a veteran who dies 
not as the result of the veteran's own willful misconduct, 
and who either was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability(ies) rated totally disabling.  38 U.S.C.A. § 
1318(b); 38 C.F.R. § 3.22 (2006).  The service-connected 
disability(ies) must have been either continuously rated 
totally disabling for 10 or more years immediately preceding 
death, or continuously rated totally disabling for at least 5 
years from the date of the veteran's separation from service.  
The appellant would also be eligible if the veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
Id.  The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106 
(2006).

In this case, the veteran was not a prisoner of war, he died 
more than 5 years following his separation from active 
service, and was not receiving or entitled to receive 
compensation at the 100 percent rate for the 10-year period 
immediately preceding his death.  The veteran was in receipt 
of a 100 percent disability rating for a service-connected 
disability of PTSD from January 31, 1996, which is less than 
10 years prior to his death in September 2002.  Thus, the 
veteran is not a "deceased veteran" for purposes of applying 
38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22.  In essence, the 
facts of this case are not in dispute and the law is 
dispositive.  Accordingly, the claim for DIC compensation 
under the provisions of 38 U.S.C.A. § 1318 will be denied 
because of the absence of legal merit, and the provisions for 
resolving reasonable doubt in the appellant's favor are not 
applicable.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


